Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 3, 11 and 13
Cancelled: 2 and 12
Added: None
Therefore, claims 1, 3-11 and 13-20 are currently pending in the instant application.

Specification
The office appreciates the new title. The new title is accepted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, in office’s view, the claim language of dependent claim 3 does not necessarily require the display system to determine the number of the plurality of sub display apparatuses based on the voltage drop of the first sensing signal and the second sensing signal. The claim language does not recite the relationship between the sensing signals and the number of sub display apparatuses. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy et al. (US 2007/0241988 A1, hereinafter “Zerphy”) in view of Chang et al. (US 2014/0062951 A1, hereinafter “Chang”).

As to claim 1, Zerphy (Fig. 1a) discloses a display system (100a) comprising: 
a display region (110) including a plurality of sub display apparatuses (102, 104), a sub display apparatus (102) of the plurality of sub display apparatuses (Fig. 5; Para. 0110) comprising: 
a sub display panel including a plurality of pixels (Para. 0117-0118); and 
a panel driver (518; Para. 0116); and 
a host processor (Fig. 1a element 112) which divides source image data into a plurality of sub input image data corresponding to the plurality of sub display apparatuses (Fig. 4b), and provides the sub input image data to the plurality of sub display apparatuses (Para. 0106), the host processor including: 
a data generator (Fig. 1 element 114; Para. 0039), 
wherein the panel driver receives corresponding sub input image data among the plurality of sub input image data and drives the sub display panel based on the corresponding sub input image data (Para. 0106, 0112, 0141-0142),
and 
the data generator senses information of the plurality of sub display apparatuses included in the display region (Para. 0008, environmental sensor on display units) and determines a number of the plurality of sub display apparatuses (Para. 0135 -0137, the polling of the display units to determine the number of display apparatuses).
Zerphy does not disclose wherein the data generator includes a sensing signal generator which outputs a first sensing signal in a first direction of the display region and outputs a second sensing signal in a second direction perpendicular to the first direction.
However, Chang (Fig. 2A) teaches wherein the data generator  includes a sensing signal generator (130B) which outputs a first sensing signal in a first direction of the display region (140A; Para. 0077) and outputs a second sensing signal in a second direction perpendicular to the first direction (140B; Para. 0077).
It would have been obvious to one of ordinary skill in the art to combine the teaching Chang to include the touch sensors in the display device disclosed by Zerphy. The motivation would have been to provide a touch input capability (Chang; Abstract). 
The above rejection also stands for the similar method of claim 11.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy as applied to claim 1 above, and further in view of Lee et al. (US 2014/0166998 A1, hereinafter “Lee”).

As to claim 3, Zerphy (Fig. 3) discloses the display system of claim 1, wherein the data generator further includes a counter (302, the CPU includes one or processor, and one of the processor that determines the total number of display panel is interpreted to read on a counter) which receives the first sensing signal and the second sensing signal (Para. 0093; Chang as discussed above teaches the first sensing signal and the second sensing signal, and the detector and the counter is interpreted to be part of the processor), and determines  the number of the plurality of sub display apparatuses included in the display region (Para. 0135).
Zerphy does not disclose calculates a voltage drop of the first sensing signal and a voltage drop of the second sensing signal. 
However, Lee teaches calculates a voltage drop of the first sensing signal and a voltage drop of the second sensing signal (Para. 0038, the claim does not require the number of display apparatus be determined based on the voltage drop of the sensing signals as argued by the applicant).
It would have been obvious to one of ordinary skill in the art to combine the teaching of lee to calculate the voltage drop in the device disclosed by Zerphy/Chang. The motivation would have been to detect a touch input (Lee; Para. 0038). 

As to claim 4, Zerphy discloses the display system of claim 3, wherein the host processor determines the plurality of sub input image data according to the number of the plurality of sub display apparatuses (Fig. 4b; Para. 0106).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy, Chang and Lee as applied to claim 4 above, and further in view of Shin (US 2015/0356897 A1, hereinafter “Shin”).

As to claim 5, Zerphy discloses the display system of claim 4, wherein the sub display apparatus further includes a data line which transmits a data signal (Para. 0039), and determines a number of the plurality of pixels (Para. 0118). 
Zerphy does not disclose a gate line which transmits a gate signal, and a pixel data generator which senses information of the plurality of pixels through the gate line and the data line.
However, Shin (Fig. 1) teaches a gate line (S1) which transmits a gate signal (Para. 0010), and a pixel data generator (170) which senses information of the plurality of pixels (140) through the gate line and the data line (Para. 0047, the pixel circuit is connected to the data line and the gate line, and the sensing circuit 170 is also connected to the pixel circuit. Therefore, the sensing circuit is also connected to the data line and gate line). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Chang/Lee. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  

As to claim 6, Zerphy discloses the display system of claim 5, wherein the sub display apparatus determines the gate signal and the data signal according to the number of the plurality of pixels (Para. 0118).

As to claim 7, Zerphy discloses the display system of claim 5, wherein determines a number of pixels of the plurality of pixels in the first direction of the sub display panel (Para. 0118).
Zerphy does not disclose the pixel data generator outputs a first pixel sensing signal to the gate line, receives the first pixel sensing signal and calculates a voltage drop of the first pixel sensing signal. 
However, Shin (Fig. 1) teaches the pixel data generator (120, 170) outputs a first pixel sensing signal to the gate line (Para. 0046), receives the first pixel sensing signal (Para. 0047) and calculates a voltage drop of the first pixel sensing signal (Para. 0047). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Chang/Lee. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  

As to claim 8, Zerphy discloses the display system of claim 7, determines a number of pixels of the plurality of pixels in the second direction of the sub display panel (Para. 0118).
Zerphy does not disclose wherein the pixel data generator outputs a second pixel sensing signal to the data line, receives the second pixel sensing signal, calculates a voltage drop of the second pixel sensing signal. 
However, Shin teaches wherein the pixel data generator outputs a second pixel sensing signal to the data line (Para. 0046, the second data), receives the second pixel sensing signal (Para. 0047), calculates a voltage drop of the second pixel sensing signal (Para. 0047).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Chang/Lee. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy as applied to claim 1 above, and further in view of Monga et al. (US 2018/0293959 A1, hereinafter “Monga”).

As to claim 9, Zerphy does not disclose the display system of claim 1, wherein the sub display panel has a shape of a non-rectangle.
However, Monga teaches wherein the sub display panel has a shape of a non-rectangle (Fig. 10; Para. 0034).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Monga to include a non-rectangular display panel in the device disclosed by Zerphy. The motivation would have been to display a desired digital content (Monga; Para. 0034). 
The above rejection also stands for the similar method of claim 19. 
As to claim 10, Zerphy does not disclose the display system of claim 1, wherein the sub display panel of at least one of the plurality of sub display apparatuses has a shape different from a shape of the sub display panel of another sub display apparatus of the plurality of sub display apparatuses. 
However, Monga teaches Monga teaches wherein the sub display panel has a shape of a non-rectangle (Fig. 10; Para. 0034). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Monga to include the different shapes of display panels in the device disclosed by Zerphy. The motivation would have been to display a desired digital content (Monga; Para. 0034). 
The above rejection also stands for the similar method of claim 20. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Pahlevaninezhad et al. (US 2020/0035134 A1) discloses a flexible tiled display system (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625